
	
		II
		Calendar No. 447
		110th CONGRESS
		1st Session
		S. 2233
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mrs. Hutchison (for
			 herself, Mr. Cornyn,
			 Mr. Alexander, and
			 Mr. Corker) introduced the following
			 bill; which was read the first time
		
		
			October 26, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide a permanent deduction for State and local
		  general sales taxes.
	
	
		1.Permanent extension of
			 deduction of State and local general sales taxes
			(a)In
			 generalSubparagraph (I) of section 164(b)(5) of the Internal
			 Revenue Code of 1986, as amended by section 103 of division A of the Tax Relief
			 and Health Care Act of 2006, is amended by striking , and before January
			 1, 2008.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
	
		October 26, 2007
		Read the second time and placed on the
		  calendar
	
